Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Priority
This application claims priority from provisional application 62/167,834.  However, provisional application 62/167,834 does not disclose all limitations of independent claims 1 and 10 (see, for example, limitations reciting ‘recording in the records database, identifying information of the digital wallet and information indicating association of the first user with the digital wallet’).  Consequently, the claimed invention does not receive benefit of priority date of provisional application.  It is further noted some dependent claims do not have support in provisional; see, for example, ‘Byzantine fault tolerance’ of claims 9, 18.  The claimed invention therefore is afforded priority of the filing date, 5/25/2016.

 Claim Status
Claims 8, 17, 19-22 are cancelled.  Claims 1-7, 9-16, 18, 23 are pending.

Response to Applicant Remarks
Applicant opted to reserve remarks for a later date; hence no response to remarks is provided herein by Examiner.


 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-7, 9-16, 18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1 and 10, the claims recite, “…receiving, via the web server application software, a public key from a second user device of a second user, the public key being associated with the private key of the first user’s digital wallet…”  Applicant’s specification does not specifically disclose receiving a public key from a second user device of a second user. Moreover, there is no disclosure that the second user device has come into possession of the public key associated with the first user’s private key. Applicant’s PGPub [17] discloses, “…Web devices 30A, 30B may include a stored access key 48 or keys such as cryptographic public and private keys, or merely the private key. In use, stored access keys 48 are communicated by client application software 50 to the key management system 42 for use…access key 48 is matched with records 40 in the application software 32 that the web server 26 uses to identify particular users. Examples include MAC addresses of web devices 30A, 30B, security limited lifespan tokens, and account IDs.”  Since the access key is disclosed as based on a user device 30A or 30B, the corresponding key would comprise the public/private key for the same device, 30A or 30B, not another device, as recited by claim. Applicant’s PGPub [26] discloses, “…In some embodiments the access keys 48 are the cryptocurrency private and/or public keys as associated with the digital wallet, in such cases, the wallet is created at the same time that the user is provided an access key 48.”  This discloses ‘the user’ being provided “an access key” associated with the digital wallet; the user and wallet owner is disclosed as being provided his/her key, not another user’s key. The claims are therefore rejected for comprising new matter.  Dependent claims 2-7, 9, 11-16, 18 and 23 inherit the same deficiency and are rejected for the same reason. 
With regard to claims 1 and 10, the claims recite, “…verifying the signing of the transaction by generating, via the web server application software, a verification hash of the identifying information using the received public key of the first user…”  However, Applicant’s specification does not specifically disclose generating a verification hash, nor that such generating is accomplished using the first user’s public key.  The claims are therefore rejected for comprising new matter.  Dependent claims 2-7, 9, 11-16, 18 and 23 inherit the same deficiency and are rejected for the same reason. 


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, 18 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With regard to claims 1 and 10, the claims recite, “…receiving, via the web server application software, a public key from a second user device of a second user, the public key being associated with the private key of the first user’s digital wallet, and verifying the signing of the transaction by generating, via the web server application software, a verification hash of the identifying information using the received public key of the first user…”  The claim recites receiving 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Publication 2017/0103391) in view of Armstrong (US Publication 2015/0262140), .   
 With regard to claims 1 and 10, Wilson discloses A computer-implemented method of computer cryptography, comprising… a web server communicatively connected to a network ([119], Fig. 20) …a first user owning an electronic or physical title ([42], [61]), the web server including application software ([10], ‘instructions’) comprising: an interface module ([119], Fig. 20); generating, by the web server application software  ([10], ‘instructions’), a digital title, at least partly based on the electronic or physical title ([60], [61], “…Examples of additional digital assets that can be digitized and made eligible for inclusion in the digital asset intermediary electronic settlement platform, and can thereby be validated and transferred electronically from one or more qualified and known users to other users in real-time, include, but are not limited to, foreign exchange (digital or conventional), mineral rights, air rights, sewage rights, mining rights, titles (car, house, and the like),…”); 
a digital wallet ([35], [68]) having an associated public and private key pair ([35]” a “wallet”, which is a key store application that may control and include a store of private keys and their corresponding public keys. These keys enable the ratification, here a signature, of a transaction, right or contract on a distributed ledger.), the digital wallet being associated with the first user ([37]), 
wherein the digital wallet comprises an association with a distributed consensus network, the distributed consensus network maintaining a cryptographically verifiable ledger utilizing a proof process ([40], “transactions are publicly broadcast and a system is employed for to enforce a chronological order ([42]) amongst transaction records in the cryptographically verifiable ledger ([35]); 
recording in the records database, by the web server application software  ([10], ‘instructions’), identifying information of the digital wallet and information indicating association of the first user with the digital wallet [54], [59], [63], [68]);  
and encoding by the web server application software  ([10], ‘instructions’), identifying information associated with the digital title to the digital wallet and the distributed consensus network ([63], “…The electronic settlement system of the present inventive concept allows for members to enforce behavior of its users while allowing the users to be the custodians of their digital assets. The settlement system allows the recordation, tracking, and settlement of transactions provided that the transactions adhere to pre-set limitations…” [54], [59], [67], [68], [38], where forming the block is interpreted as further encoding), 
wherein the encoding to the distributed consensus network ([61]-[63]) comprises accessing, by the web server application software, the private key associated with the digital wallet ([67], [68], “…Digital asset intermediary electronic settlement platform multi-signature wallets contain one or more unique private keys with the user and one or more unique private keys with a digital asset intermediary electronic settlement platform server. Users transfer digital assets to the control of a multi-signature wallet, in which the digital asset intermediary electronic settlement platform server controls at least one private key, in order to participate in the settlement system…”);
 generating a hash by the web server application software  ([10], ‘instructions’),  by hashing the identifying information, and submitting the hash, at a submission time, to the distributed consensus network ([9], “…the digital asset electronic settlement platform may further include a timestamp server configured to hash a block of items to be time stamped and publish the timestamped hash”, [13], [37], [42]), 
signing a transaction of the distributed consensus network using the accessed private key, wherein the transaction comprises the encoded identifying information ([35], “..These keys enable the ratification, here a signature, of a transaction, right or contract on a distributed ledger…”, [38], [37]”… Owner 0 transfers ownership of a digital asset to a next Owner 1 by applying her Owner 0's digital signature 116, based on her private key, to a cryptographic hash 114 of the combination (e.g., concatenation, without limitation) of the previous transaction's output combined with the public key 112 of the next Owner 1.”),
verifying the signing of the transaction by using, via the web server application software, a verification hash of the identifying information using key and … the verification hash … of the identifying information at the submission time ([39]), “…The cryptographic hash of a combination (e.g., concatenation) of the transaction's output and public key of the next owner is appended to the end of the chain of ownership. A recipient may verify the cryptographic hashes and digital signatures to verify the chain of ownership.”)
transmitting, by the web server application software ([10]), a notification to a computing device of a member, the notification indicating a transfer … from the first user to the second user ([111], “Movement of rights and funds is subject to member controls, and the members are notified that rights and funds have been requested to move.” 

Wilson discloses a first user owning an electronic or physical title, as above, but does not specifically disclose registering the first user.  However, Armstrong discloses receiving, by a web server, a registration request from a first computing device of ([88], [89], [84]).  Wilson discloses a digital wallet as above, but does not specifically disclose generating, by the web server, a digital wallet.  However, Armstrong discloses generating, by the web server, a digital wallet ([87], “…wallet (Wallet B) is established by the wallet establishment module 40 and the email address (email address B) of the second user device 20 is recorded as an identifier of the wallet (Wallet B). “).  Wilson discloses verifying the signing of the transaction by using, via the web server application software, a verification hash, as above, but does not specifically disclose verifying using the received public key.   However, Armstrong discloses verifying the signing of the transaction … using the received public key ([14], “…the private key is used to sign an authorization and the public key is used to verify the signature…”, [35],  [177]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method of encoding titles as disclosed by Wilson with the wallet registration and generation methods as disclosed by Armstrong because facilitating a registration process would allow increase in customer base.

Wilson discloses the web server application software, as discussed above, and further discloses verifying the signing of the transaction by using, via the web server application software, a verification hash of the identifying information using the key of the first user and … the verification hash … of the identifying information at the submission time as discussed above.  However, Wilson does not specifically disclose receiving, via the web server application software, a public key from a second user device of a second user, the public key being associated with the private key of the first user’s digital wallet, and verifying the signing of the transaction by generating, … a verification hash of the identifying information using the received public key of the first user and comparing the verification hash with the hash of the identifying information at the submission time.  However, Ebrahimi discloses receiving…a public key from a … user device of a … user, the public key being associated with the private key of the first user’s digital wallet ([42], “…The user accessible interface 226 might be used by the user to transmit the digitally signed hash value and, optionally, the public key to a public storage facility 228 via a line 230, and receive back from the public storage facility 228 a transaction number 232 corresponding to the transmitted hash value and public key…”, interpreted as being received from first user; see rejections under 35 USC 112, above), and verifying the signing of the transaction by generating… a verification hash of the identifying information using the received public key of the first user and comparing the verification hash with the hash of the identifying information at the submission time ([44], “…In one embodiment, the decrypted input data (or selected fields of the input data) might be hashed into a hash value by hashing logic 272 on the certifier's input device 242, using the same hashing algorithm that was used to create the hash value that was digitally signed by the user. And the decrypted transaction number 232 might be used by a user accessible interface 280 (e.g., a GUI) to access the public storage facility 228 (e.g., the block chain) and retrieve the signed hash value and public key of the user. The retrieved signed hash value, the generated hash value, and the retrieved or obtained public key might then be input to verifying logic 273 for verification (e.g., through a “verify” function call to an RSA algorithm), which outputs a “true” value if the two hash values are the same and the public key is associated with the 

Wilson discloses transmitting a notification to members indicating transfer as discussed above, but does not specifically disclose transmitting a notification to a bank or regulatory agency.  However, Ledder discloses transmitting… a notification to…a bank or regulatory agency where the electronic or physical title is held ([38], [21]).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, with the further modification of a notification feature as disclosed by Ledder because automating notification would relieve customers of the need to personally interact with the regulatory agencies or banks, thereby increasing customer satisfaction and decreasing possible errors in title transfers (see Ledder [2]).  
With regard to the further limitations of claim 1, Armstrong discloses an interface module (Fig. 1b #36), an encryption engine and a decryption engine (Figures 46 # 68, 70; Figure 50 # 88, 90, 92) and, a records database (Fig. 54 # 160 and Figure 50 # 56, 64, 60, module 72), and a security key management system configured to store a cryptographic key (Figures 46-48 and associated text).
With regard to the further limitations of claim 10, Wilson discloses system comprising: a distributed consensus network… maintaining a cryptographically verifiable ledger utilizing a proof process to enforce a chronological order amongst transaction records in the cryptographically verifiable ledger ([43], [44], 41]); a processor operated web server ([121]]), comprising an interface module, a records database, an encryption engine ([59]), and a key management system ([35]); wherein the user interface module is further configured to generate a display of a completed transaction ([78], “…the member can inspect dashboards for the member, the member client, and the member's risk management function, as well as digital asset intermediary electronic settlement platform log screens for operations functions. In a successful over-the-counter transaction, the two participants sit at different computers and independently report trade details to the digital asset intermediary electronic settlement platform server using a trade entry tool. In a successful exchange-executed transaction, the exchange notifies the digital asset intermediary electronic settlement system of exchange-originated transactions that have been validated and executed.”) 
Wilson further discloses the ledger as a database; Armstrong further discloses a records database [17], [130], [208]) and a decryption engine ([113]), and wherein the interface module is configured to receive a registration request ([88]), and wherein the key management system is configured to receive and store a private key from the computing device (Figures 46-48 and associated text). Armstrong further discloses Internet connection ([81], Figure 1a) as does Ebrahimi, ([43]).

With regard to claims 3 and 12, Wilson, in view of Armstrong, in further view of Ebrahimi and Ledder disclose the limitations of claims 1 and 10 as above.  Wilson further discloses the identifying information comprises one or more of; identification of a bank or regulatory agency where the electronic or physical title is held; identification of an asset pertaining to the physical or electronic title; and identification of the first user ([61], title). 

With regard to claims 5 and 14, Wilson, in view of Armstrong, in further view of Ebrahimi and Ledder, disclose the limitations of claims 1 and 10 as above.  Wilson further discloses receiving by the web server application software ([10]), a request to transfer the title to a second user ([13], [37]).  Armstrong discloses receiving an access key from the computing device of the first user ([165]-[169]) and identifying the first user by verifying the association of the received access key with the first user ([175], [13], [89], password).

With regard to claims 6 and 15, Wilson, in view of Armstrong, in further view of “Ledder and Ebrahimi, disclose the limitations of claims 5 and 14 as above.  Wilson discloses transferring a title ([13], [37]) and Armstrong further discloses retrieving a private key associated with the digital wallet from the database [172]; using the retrieved private key, encoding transfer data associated with the request to transfer bitcoin/funds ([173], where it is noted that Applicant’s specification uses the terms ‘encrypted’ and ‘encoded’ interchangeably (see, for example, PGPub [29], “…In step 208, the application software creates an electronic title and adds the title to the customer's digital wallet through an encrypted transaction or an encrypted amount…”, but ; generating an encoded transaction of the distributed consensus network, comprising the encrypted transfer data (173]); propagating the encoded transaction through the distributed consensus network [5], [10], [19]).  Armstrong and Wilson do not specifically disclose transmitting a notification to a bank or regulatory agency where the electronic or physical title is held. However, Ledder discloses transmitting a notification to a bank or regulatory agency where the electronic or physical title is held ([38], [21]).  


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Publication 2017/0103391) in view of Armstrong (US Publication 2015/0262140), in further view of Ebrahimi (US Publication 2016/0330027), in further view of Ledder (US Publication 2017/0286922), in further view of Mizrahi, “A blockchain-based property ownership recording system”, downloaded from https://chromaway.com/papers/A-blockchain-based-property-registry.pdf, available on Wayback Machine dated April 17, 2015, attached as PDF file in prior office action, in further view of “How to get unspents for a specified bitcoin address?” downloaded from https://bitcoin.stackexchange.com/questions/37118/how-to-get-unspents-for-a-specified-bitcoin-address and attached as PDF file in previous action, in further view of Banerjee (US Publication 2011/0154031).
With regard to claims 2 and 11, Wilson, in view of Armstrong, in further view Ledder and Ebrahimi, disclose the limitations of claims 1 and 10 as above, but do not specifically disclose receiving a request for data associated with the title; retrieving the encoded identifying information from the distributed consensus network; decoding the encoded identifying information; transmitting the decoded identifying information over a secure channel to the computing device of the first user; and displaying the decoded identifying information on a user interface of the computing device of the first user.   
However, Mizrahi discloses receiving a request for data associated with the title (Page 4 last paragraph); retrieving the encoded identifying information from the distributed consensus network (page 7 paragraph 2 under Overview); decoding the encoded identifying information (page 7 paragraph 2 under Overview, where ‘decoding’ is interpreted as getting information from the registry in the original format, not hashed).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, as modified by a notification feature as disclosed by Ledder  with the further technique of requesting and retrieving title data as disclosed by Mizrahi because this would allow users to check status/detect problems (see Mizrahi, page 4 last paragraph).
Mizrahi does not specifically disclose transmitting or displaying the decoded information.  However, “How to get unspents for a specified bitcoin address?” discloses transmitting the decoded identifying information to the computing device of the first user (Page 4, “returns an array of objects containing...” data associated with the transactions.); and displaying the decoded identifying information on a user interface of the computing device of the first user
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, as modified by a notification feature as disclosed by Ledder, as modified by the technique of requesting and retrieving title data as disclosed by Mizrahi, with the further modification of the techniques of sending and displaying requested transaction data as disclosed by “How to get unspents for a specified bitcoin address?” because allowing users to view unspent data would enhance customer satisfaction.
 Wilson, Armstrong, Mizrahi do not specifically disclose transmitting the decoded identifying information over a secure channel.  However, Banerjee discloses over a secure channel ([3], [32]-[36]).  I It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, as modified by a notification feature as disclosed by Ledder, as modified by the technique of requesting and retrieving title data as disclosed by Mizrahi, as modified by the display feature of “How to get unspents,” with the further modification of the use of a secure channel as disclosed by Banerjee because it would further secure data integrity and increase customer satisfaction.

Claims 4, 7, 13, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Publication 2017/0103391) in view of Armstrong (US Publication 2015/0262140), in further view of Ebrahimi (US Publication 2016/0330027), in further view of Ledder (US Publication .
With regard to claims 4 and 13, Wilson, in view of Armstrong, in further view oLedder and Ebrahimi, disclose the limitations of claims 1 and 10 as above, but do not specifically disclose recording one or more correspondences, associating one or more identifying information of the digital title to one or more amounts in the digital wallet, and wherein encoding identifying information further comprises inserting the one or more amounts into the digital wallet based on the recording of the one or more correspondences.  However, Hidden surprises discloses recording one or more correspondences, associating one or more identifying information of the digital title to one or more amounts in the digital wallet (page 1, second to last paragraph and associated addresses and amounts), and wherein encoding identifying information further comprises inserting the one or more amounts into the digital wallet based on the recording of the one or more correspondences (page 9, last block, comment by CryptoGraffit.info).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, as modified by a notification feature as disclosed by Ledder, with the  further technique of using the blockchain to store data as taught by Hidden Surprises because the technique of storing data was demonstrated by the genesis block of Bitcoin in 2009 (Page 1, last paragraph).

With regard to claims 7 and 16, Wilson, in view of Armstrong, in further view oLedder and Ebrahimi, in further view of Hidden Surprises disclose the limitations of claims 4 and 13 as above. Wilson further discloses receiving a request to transfer the title to a second user ([116], [46], title).  Armstrong further discloses receiving an access key from the computing device of the first user ([85], password); authenticating the first user by verifying the association of the received access key with the first user ([85]), where these two limitations are interpreted as above in 112a rejections); receiving an address associated with a digital wallet of the second user [86]); generating a transaction of the distributed consensus network comprising a transfer of the one or more amounts from the digital wallet of the first user to the address of the digital wallet of the second user ([86]), and propagating the encrypted transaction through the distributed consensus network ([102]).

 With regard to claim 23, Wilson, in view of Armstrong, in further view of “Ledder and Ebrahimi, disclose the limitations of claims 1 and 10 as above.  Armstrong further discloses generating, by the web server, a nominal transaction amount of cryptocurrency in a nominal transaction amount… equal to the hash ([104]-[105], interpreted as above); in an issuance transaction record, transferring, by the web server, the …amount from an issuing address to the digital wallet ([104]-[105]), wherein the issuing address is not directly associated with an original owner and is generated by the web server as a placeholder ([104]-[105], [35], [37]); in the issuance transaction record, transferring, by the web server, a fee amount for the issuance transaction to the distributed consensus network (miner’s fee, [103], Transfer 7); in a recipient transaction record, transferring, by the digital wallet, the …amount to a buyer cryptocurrency address ([103]-[105], transferring cryptocurrency amount to recipient); in the recipient transaction record, transferring, by the web server, an amount of cryptocurrency equal to the sum of the …amount and a fee amount for the recipient transaction into the recipient transaction record and transferring out of the recipient transaction record the … amount to a regulatory agency and the fee amount for the recipient transaction to the distributed consensus network ([103]-[105]).  Armstrong discloses the transaction value, which is analogous to that referred to as ‘dust’ in the claim, but does not specifically label the value ‘dust’.  However, Hidden Surprises disclose the nominal transaction amount comprising a dust amount (page 1, second to last paragraph and associated addresses and amounts, where the small bitcoin amounts comprise ‘dust’.)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, as modified by a notification feature as disclosed by Ledder, with the  further technique of using the blockchain to store data as taught by Hidden Surprises because the technique of storing data was demonstrated by the genesis block of Bitcoin in 2009 (Page 1, last paragraph). 

 Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Publication 2017/0103391) in view of Armstrong (US Publication 2015/0262140), in further view of Ebrahimi (US Publication 2016/0330027), in further view of Ledder (US Publication 2017/0286922), in further view of Butterworth (US Publication 2010/0017644).
With regard to claims 9 and 18, Wilson, in view of Armstrong, in further view Ledder and Ebrahimi, disclose the limitations of claim 1 and 10 as above, but do not specifically disclose the distributed consensus network operates on a Byzantine fault tolerance.  However, Butterworth discloses the distributed consensus network operates on a Byzantine fault tolerance ([18], [5]-[6]).  t would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the title transfer method of Wilson and the wallet functionality as disclosed by Armstrong, as modified by the signature/hash verification as disclosed by Ebrahimi, as modified by a notification feature as disclosed by Ledder, with the  further technique of a Byzantine fault tolerance operation as disclosed by Butterworth because this would allow upgrading nodes by cycling in new sets (see Butterworth, [20]).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McCoy 2016/0323109
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3685    
                                                    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685